Case 1:16-cv-00659-LEK-WRP Document 133 Filed 04/09/21 Page 1 of 4   PageID #: 454




  ERIC A. SEITZ
  ATTORNEY AT LAW
  A LAW CORPORATION

  ERIC A. SEITZ                      1412
  DELLA A. BELATTI                   7945
  JONATHAN M.F. LOO                  10874
  KEVIN A. YOLKEN                    10987
  820 Mililani Street, Suite 502
  Honolulu, Hawaii 96813
  Telephone: (808) 533-7434
  Facsimile: (808) 545-3608
  E-mail(s): eseitzatty@yahoo.com
               daubelatti@yahoo.com
               jloo33138@yahoo.com
               kevinyolken@gmail.com

  Attorneys for Plaintiffs

                   IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAI`I

  GERARD K. PUANA, and                    )    CIVIL NO. 16-00659 JMS-WRP
  RICKY L. HARTSELL as Trustee            )    (Other Civil Rights)
  of the Florence M. Puana Trust,         )
                                          )    CERTIFICATE OF SERVICE
                                          )
                                          )    [RE: NOTICE OF TAKING
                                          )    DEPOSITIONS UPON
                     Plaintiffs,          )    ORAL EXAMINATION]
                                          )
        vs.                               )    [LOUIS M. KEALOHA]
                                          )    Date: May 7, 2021
  KATHERINE P. KEALOHA,                   )    Time: 9:00 a.m.
  LOUIS M. KEALOHA, DONNA                 )
  LEONG, MINH-HUNG “BOBBY”                )    [POLICE CHIEF SUSAN
  NGUYEN, DANIEL SELLERS,                 )    BALLARD]
  DEREK WAYNE HAHN, NIALL                 )    Date: May 10, 2021
  SILVA, WALTER CALISTRO,                 )    Time: 9:00 a.m.
                             (Caption Continued on Next Page)
Case 1:16-cv-00659-LEK-WRP Document 133 Filed 04/09/21 Page 2 of 4       PageID #: 455




  DRU AKAGI, JOHN and/or JANE          )       [KIRK CALDWELL]
  DOES 1-50,                           )       Date: May 11, 2021
               Defendants.             )       Time: 9:00 a.m.
                                       )
                                       )


                          CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that one copy of the Notice of Taking

  Depositions Upon Oral Examination (Louis M. Kealoha, Police Chief Susan

  Ballard, and Kirk Caldwell) dated, April 9, 2021, was duly served by the means

  noted below to the following:


              TO: AUDREY STANLEY, ESQ.               (Via E-mail & U.S. Mail)
                  STEPHEN ATWELL, ESQ.
                  Deputies Corporation Counsel
                  City and County of Honolulu
                  530 South King Street, Room 110
                  Honolulu, HI 96813
                  E-mail: audrey.stanley@honolulu.gov
                  E-mail: stephen.atwell@honolulu.gov
                  Attorneys for Defendant
                  CITY AND COUNTY OF HONOLULU


                    WILLIAM HARRISON, ESQ.                (Via E-mail & U.S. Mail)
                    American Savings Bank Tower
                    1001 Bishop Street, Suite 1180
                    Honolulu, HI 96813
                    wharrison@hamlaw.net

                    Attorney for Defendant
                    NIALL SILVA



                                           2
Case 1:16-cv-00659-LEK-WRP Document 133 Filed 04/09/21 Page 3 of 4   PageID #: 456




                    LYLE HOSODA, ESQ.                 (Via E-mail & U.S. Mail)
                    3 Waterfront Plaza
                    500 Ala Moana Boulevard,
                    Suite 3-499
                    Honolulu, HI 96813
                    lsh@hosodalaw.com

                    Attorney for Defendant
                    WALTER CALISTRO


                    JEROLD MATAYOSHI, ESQ.            (Via E-mail & U.S. Mail)
                    Davies Pacific Center
                    841 Bishop Street, Suite 1200
                    Honolulu, HI 96813
                    jtm@fmhc-law.com

                    Attorney for Defendant
                    DRU AKAGI


                    MEGAN KAU, ESQ.                   (Via E-mail & U.S. Mail)
                    820 Mililani Street, Suite 701
                    Honolulu, HI 96813
                    mk@megkaulaw.com

                    Attorney for Defendant
                    MINH-HUNG “BOBBY” NGUYEN


                    Katherine P. Kealoha              (Via U.S. Mail)
                    FDC Honolulu
                    351 Elliott Street
                    Honolulu, HI 96819
                    BOP No. 06014-122

                    Defendant pro se




                                           3
Case 1:16-cv-00659-LEK-WRP Document 133 Filed 04/09/21 Page 4 of 4    PageID #: 457




                    Louis M. Kealoha                    (Via U.S. Mail)
                    4999 Kahala Avenue, Unit 171
                    Honolulu, HI 96816

                    Defendant pro se


                    Daniel Sellers                      (Via E-mail & U.S. Mail)
                    P.O. Box 837
                    Kaneohe, HI 96744
                    dsellers30@gmail.com

                    Defendant pro se



              DATED: Honolulu, Hawaii, April 9, 2021.



                                            /s/ Eric A. Seitz
                                           ERIC A. SEITZ
                                           DELLA A. BELATTI
                                           JONATHAN M.F. LOO
                                           KEVIN A. YOLKEN




                                       4
